Citation Nr: 0411364	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  94-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1943 to November 1944.  
The veteran died in November 1992.  The appellant is the veteran's 
surviving spouse.

This claim initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service connection 
for the cause of the veteran's death.  Following receipt of the 
appellant's timely substantive appeal, the Board remanded the 
claim in October 1996.  The claim now returns to the Board.

 
FINDINGS OF FACT

1.  The veteran died in November 1992.

2.  The official certificate of death reflects that the cause of 
the veteran's death was acute myocardial infarction or massive 
pulmonary embolism, and there is no notation that any other 
underlying cause or significant condition contributed to the 
veteran's death.

3.  The veteran was separated from service in November 1944 
following extended hospitalization for interstitial pneumonia; 
that pulmonary disorder was evaluated as 100 percent disabling 
from November 1944 to January 1946, and as 10 percent disabling 
thereafter, with that evaluation remaining in effect at the time 
of the veteran's death.

4.  The medical evidence of record as to whether the veteran's 
service-connected pulmonary disability caused or contributed 
materially or substantially in producing the veteran's death is 
essentially in equipoise.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the veteran's death are met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
pulmonary disorder caused or contributed to the heart disease 
which led to the veteran's death or caused such debilitation that 
the veteran was unable to withstand the heart disease which led to 
his death. 

Duty to assist and notify

During the pendency of this claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefined the obligations of VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA provides that 
nothing in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f) (West 2002).

As the Board's decision is completely favorable to the appellant, 
discussion of VA's compliance with the VCAA is not required, as no 
additional actions by VA would result in a more favorable outcome 
for the appellant.


Factual background

During service, the veteran, together with 25 other service 
members in the same barracks, a cellar, incurred a severe 
pulmonary infection.  Because of the severity of the symptoms and 
number of servicemembers involved, the Surgeon General's Office 
was asked to investigate.  The final assigned diagnosis was 
interstitial pneumonia.  The veteran was assigned to light 
military duty after his hospital discharge.  A certificate of 
discharge for disability discloses that the veteran was unable to 
perform even light military duty due to recurrent attacks of chest 
pain, shortness of breath, fatigue, cough, and loss of weight.

By a rating decision issued in November 1944, service connection 
for a pulmonary disability was granted, and a total schedular 
evaluation for a period of convalescence was provided from 
November 1944 to May 1945.  That total disability was then 
extended.  

The veteran underwent a tonsillectomy in October 1945.  The 
summary of the VA hospitalization reflects that the veteran 
reported that he was not having any trouble with his lungs, but he 
reported that he continued to lose weight.  The veteran, who was 
74 inches tall, weighed 137 pounds.  There were no rales over 
either lung.  No abnormality of the respiratory system was noted.  
Radiologic examination of the chest disclosed only mild pulmonary 
fibrosis throughout both lungs.  

By a rating decision issued in November 1945, the evaluation of 
the veteran's respiratory disability was reduced to 10 percent.  
The veteran appealed that reduction.  

VA examination conducted in January 1946 disclosed that the 
veteran continued to report weakness, exhaustion and fatigue at 
the end of the day, and the examiner noted that those symptoms 
were observed on examination.  There was a definite increase in 
density of the lungs, worse in the right lung, on radiologic 
examination.  The examiner indicated that it was not clear whether 
or not the fibrosis shown on radiologic examination was an early 
tubercular process.  There was a variation in the functional 
movement of the two sides of the chest.  The examiner stated that 
the veteran remained disabled.  

By a Board decision dated in April 1946, the Board upheld the 
reduction to 10 percent for the veteran's evaluation for pulmonary 
disability.  

On VA examination conducted in December 1959, the veteran weighed 
151 pounds.  He reported chest pain, at intervals, and also a 
little trouble breathing at times.  He caught colds frequently and 
coughed severely whenever he had a cold.  He had not lost any time 
from work as a result of any chest or lung condition.  The 
examiner stated that the veteran's vital capacity equaled 109 
percent.  There were no abnormal findings on inspection, 
palpation, percussion, or auscultation.  The examiner noted that 
the veteran was able to tolerate well walking 150 feet at an 
average gait.  The examiner concluded that the veteran had 
pulmonary fibrosis residuals of the pneumonia incurred in service.  

Radiologic examination disclosed miliary densities, interpreted as 
manifesting possible histoplasmosis or sarcoidosis with miliary 
tuberculosis.  Clarification of that report was requested.  A 
reviewer stated that there were diffuse small nodular densities, 
presumably calcium, with no evidence of emphysematous blebs.  The 
reviewer stated that this pattern was usually referred to as 
miliary calcification and it was stable and benign, of unknown 
etiology, possibly healed tuberculosis, or a mycotic or 
nonspecific infection.  The examiner noted that there was a 
history of interstitial pneumonia but no evidence of active 
pulmonary tuberculosis.  The reviewer stated that sarcoidosis 
seldom produced calcification.

The veteran did not thereafter seek VA examination or an increased 
evaluation for his pulmonary disability during his lifetime.  The 
10 percent evaluation assigned for his pulmonary disability in the 
1945 rating decision remained in effect, unchanged, at the time of 
his death.  He did not seek service connection for any other 
disorder.

By a statement received in September 1993, SKP, M.D., stated that 
the veteran's sudden death was due to either acute myocardial 
infarction or pulmonary embolism.  Radiologic examination during 
the veteran's terminal hospitalization disclosed extensive 
pulmonary nodulation due to histoplasmosis.  Dr. P. stated that 
results of laboratory examination of arterial blood gases were 
compatible with chronic lung disease, possibly due to widespread 
histoplasmosis.  Dr. P. further stated that, as there was no 
evidence of congestive heart failure, the extensive histoplasmosis 
contracted during military service might have contributed to the 
veteran's hypoxemia.

Following the Board's 1996 remand, the appellant was afforded the 
opportunity to submit alternative types of evidence.  She stated 
that the veteran, who was employed as a bookkeeper, experienced 
problems with his breathing and even a common cold would cause 
complications.  Statements from members of a church at which the 
veteran had served as a minister stated that the veteran could 
sing with the congregation only at the beginning of a song because 
he was so short of breath.  An individual who worked with the 
veteran at the church stated that climbing the stairway to the 
church office made the veteran short of breath.  Another 
individual stated that in the 1960s, the veteran became short of 
breath when he walked up the hill leading to the church.  When he 
returned to that church in the late 1970s or in 1980, his 
breathing was harsh and he was no longer able to sing with his 
congregation because of shortness of breath.

In an opinion rendered in March 2002, a VA physician concluded 
that there was no evidence that pulmonary fibrosis played a role 
in the veteran's sudden myocardial infarction or pulmonary 
embolism.  The VA reviewer concluded that there was no evidence 
that the veteran's pulmonary fibrosis contributed to his death or 
caused general debilitation, and also concluded that there was no 
evidence that pulmonary fibrosis hastened the veteran's demise.  
The VA reviewer provided the rationale that multiple calcified 
densities consistent with histoplasmosis do not usually progress 
to pulmonary disability or contribute to severe pulmonary 
impairment.

In a medical opinion rendered in January 2003, AMG, M.D., stated 
that she agreed with Dr. P. that the radiologic findings of 
extensive histoplasmosis could have contributed to the veteran's 
hypoxemia.  Dr. G. further noted that either myocardial infarction 
or pulmonary embolism can be exacerbated by underlying lung 
disease.  She opined that it was at least as likely as not that 
the veteran's service-connected disability contributed to his 
demise.

The Board sought an independent medical review.  The reviewer who 
provided an opinion to the Board in December 2003 discussed the 
service medical records and post service evaluations.  The 
reviewer noted that the veteran's ability to walk 150 feet in 1959 
signified significant exertional limitation.  

The reviewer noted that the veteran's daughter and some 
parishioners at churches in which he served described the veteran 
as being easily short of breath on walking, climbing stairs, 
mowing the law, or when leading his congregation in singing.  The 
reviewer concluded that the disease diagnosed as interstitial 
pneumonia in service was probably histoplasmosis.  The reviewer 
noted that the March 2002 opinion was based on a conclusion that 
diffuse miliary calcified nodules were benign or incidental 
findings and indicated only a prior granulomatous infection.  The 
independent medical reviewer indicated that he did not agree with 
this conclusion and cited medical literature which supported his 
disagreement.  

The reviewer concluded that the residuals of histoplasmosis 
pneumonia could have caused pulmonary impairment and hypoxemia, 
especially given the severity of the veteran's in-service illness.  
The reviewer noted that the veteran behaved as if he had a chronic 
pulmonary impairment.  The reviewer noted, in particular, that lay 
statements described the veteran as looking pale or grayish.  The 
reviewer stated that such a description was consistent with 
pulmonary impairment and hypoxemia.  Such chronic hypoxemia, he 
stated "could have contributed" to the veteran's death by 
increasing the likelihood of an acute heart attack and by 
accelerating stress, hypertension, and atherosclerosis.  

The reviewer stated that it was his opinion that the veteran's 
hypoxemia accelerated his demise by magnifying the consequences of 
coronary atherosclerosis, if not contributing to its generation.  
The reviewer stated that his opinion would not change if the 
veteran died of pulmonary embolism rather than myocardial 
infarction, although he felt that myocardial infarction was the 
more likely cause.
Applicable law and regulations

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  Service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
However, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).
Analysis

The clinical evidence provided by the death certificate is 
unfavorable to the appellant's claim, since the death certificate 
does not indicate that the veteran had any pulmonary disorder or 
that any pulmonary disorder contributed to the veteran's death or 
to the etiology of the cause of the veteran's death.

The medical statement provided by Dr. P. is weakly favorable to 
the appellant's contention, since Dr. P. indicated that the 
veteran's service-connected disability "might have" contributed to 
the cause of the veteran's death or accelerated the veteran's 
death, but he did not state whether this possibility was as likely 
as not or more likely.

The medical opinion provided by the VA reviewer in March 2002 is 
unfavorable to the appellant's claim, since that reviewer 
concluded that there was no evidence that the veteran's service-
connected pulmonary disability contributed to or accelerated his 
death.  

However, the independent reviewer who provided the medical opinion 
obtained by the Board in December 2003 discounted the March 2002 
medical opinion.  The reviewer disagreed with the March 2002 
reviewer's conclusion that the residuals of the veteran's in-
service pulmonary infection were benign and nonprogressive, and 
was apparently based on a conclusion that the veteran's in-service 
infection was less severe than the independent reviewer felt the 
evidence showed.  

The December 2003 independent reviewer's opinion is favorable to 
the appellant's claim for service connection for the cause of the 
veteran's death, but the persuasive value of that opinion is 
somewhat diminished because the reviewer expressed his opinion by 
stating that the veteran's pulmonary disability and resulting 
hypoxemia "could have contributed" to the cause of death.  This 
statement does not quantify the likelihood of such a contribution 
by the service-connected disability to the cause of death, and 
does not indicate whether the effect of the contribution of the 
service-connected pulmonary disease was material or substantial to 
cause the veteran's death. 

The January 2003 opinion provided by Dr. G. is favorable to the 
appellant's claim, but that opinion is rather brief and does not 
explain the basis of the conclusion that it was at least as likely 
as not that the veteran's service-connected disability contributed 
to his demise, nor does the opinion indicate whether the 
contribution of the service-connected disability to the veteran's 
death was material and substantial.  Nevertheless, this opinion is 
at least weakly favorable to the appellant.

Viewing the evidence as a whole, the Board concludes that the 
evidence that it is at least as likely as not that the veteran's 
service-connected pulmonary disability contributed materially and 
substantially to his death, that is, the evidence favorable to the 
appellant's claim, is essentially in equipoise with the evidence 
that the contribution of the service-connected disability to the 
veteran's death was not so significant as to be material or 
substantial.  

When the evidence is in equipoise, the law requires that 
reasonable doubt be resolved in the claimant's favor.  38 U.S.C.A. 
§ 5107(b).  With the application of this provision, service 
connection for the cause of the veteran's death is warranted.


ORDER

The appeal for service connection for the cause of the veteran's 
death is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



